Citation Nr: 1439019	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  12-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of lead poisoning, to include gout and peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1960 to June 1964 and National Guard service.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In December 2013, the Veteran testified at a personal hearing at a VA office in San Antonio, Texas (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board remanded the appeal for further development in January 2014.  Pursuant to the remand instructions, private and VA treatment records were obtained and associated with the claims file.  A request for disability benefits records was sent to the Social Security Administration (SSA) and a negative response, indicating that there were no medical records available, was received.  The Veteran was notified that no SSA records were available in an August 2014 supplemental statement of the case.  Also pursuant to the remand instructions, the Veteran was afforded VA examinations in April and August 2014 to assist in determining the etiology of the claimed residuals of lead poisoning.  As discussed below, the Board finds that the April and August 2014 VA examination reports were thorough and adequate and in compliance with the Board's remand instructions.  The Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.  

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed residuals of lead poisoning of gout and peripheral neuropathy.

2.  While the Veteran was exposed to lead during service, lead poisoning was not shown in service.

3.  Symptoms of gout and peripheral neuropathy were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.

4.  Lead poisoning first occurred many years after service separation and the residuals of lead poisoning, specifically gout and peripheral neuropathy, are not causally or etiologically related to active service.


CONCLUSION OF LAW

Residuals of lead poisoning, to include gout and peripheral neuropathy, were not incurred in active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was provided notice in February 2011, prior to the initial adjudication of the claim in July 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, a copy of the December 2013 Board hearing transcript, and lay statements.  

As noted above, in February 2014, a request for disability benefits records was sent to the SSA and a negative response, indicating that there were no medical records available, was received in April 2014.  In an August 2014 supplemental statement of the case, the RO informed the Veteran that SSA records were unable to be obtained.  The Veteran did not submit any SSA records.  Further, in an August 2014 waiver, through the representative, the Veteran indicated that he did not have any additional evidence to submit.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in April and August 2014.  The Board finds that the VA examination reports, taken together, are thorough and adequate and provide a sound basis upon which to base a decision with regard to this claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  

The Veteran testified at a December 2013 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal, what was generally required for service connection, and suggested the importance of getting a medical nexus opinion relating lead poisoning and any residuals to the in-service events. 

The Veteran presented evidence of symptoms of the current lead poisoning residuals and testified as to in-service events and exposure to lead.  Further, the Veteran was provided VA examinations in April and August 2014 that provide additional evidence on the question of etiology of the current lead poisoning residuals, to include peripheral neuropathy and gout.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R.		 § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection for Residuals of Lead Poisoning

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with gout and peripheral neuropathy.  Neuropathy is "a general term denoting functional disturbances and/or pathological changes in the peripheral nervous system."  Ferraro v. Derwinski, 1 Vet. App. 326, 329 (1991); Kellar v. Brown, 6 Vet. App. 157, 161 (1994).  Peripheral neuropathy falls under the category of organic diseases of the nervous system.  Gout is a type of arthritis in which uric acid crystals are deposited around joints.  68 Fed. Reg. 7008 (February 11, 2003).  Arthritis and organic diseases of the nervous system are listed as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply to the claims.       

For a chronic disease such as arthritis or organic diseases of the nervous system, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including gout (arthritis) and peripheral neuropathy (organic disease of the nervous system), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran did not have service in the Republic of Vietnam and has not been otherwise shown factually to have been exposed to herbicides in service.  Nor has the Veteran contended otherwise.  As such, the presumptive service connection provisions for peripheral neuropathy based on herbicide exposure are not applicable.  38 C.F.R. § 1112; 38 C.F.R. §§ 3.307, 3.309.

The contention liberally construed for the Veteran is that his claimed residuals of lead poisoning are related to active service.  In the March 2012 substantive appeal (VA Form 9), the Veteran contended that the doctors treating him for lead poisoning in 1975 told him that, after extensive investigation, they were unable to find the source of the lead poisoning.  The Veteran contended that the doctors concluded that the lead was stored in his body over a long period of time and that it was very probable, given his work history and time in service, that his body started storing lead from the fumes and gasoline he was exposure to while fueling vehicles during service.  

At the December 2013 Board hearing, the Veteran testified that he was exposed to lead from the fumes and gasoline spilled on him during service while working as a vehicle maintenance mechanic, even though the lead poisoning did not manifest until 1973.  The Veteran testified that, when he was diagnosed and treated for lead poisoning in 1973 through 1975, the private physicians told him that the lead poisoning began during service because that was the only time he was exposed over a long enough period of time on a daily basis.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed residuals of lead poisoning, specifically gout and peripheral neuropathy, were not incurred in-service, and may not be presumed to be incurred therein.

The evidence of record demonstrates that the Veteran has current diagnosed residuals of lead poisoning of gout and peripheral neuropathy.  See April 2014 VA examination report.  

Next, the Board finds that the Veteran was exposed to lead during service but did not experience lead poisoning during service.  The evidence of record includes the Veteran's DD Form 214 that notes a military occupational specialty of track vehicle mechanic.  In a March 2012 substantive appeal (VA Form 9) and at the December 2013 Board hearing, the Veteran contended that he was exposed to lead on a regular basis from the fumes he breathed in and gasoline on his clothing during service as a vehicle maintenance mechanic.  The Veteran testified that he filled vehicles up with lead-based fuel five to six times per day during service.  The Board finds that the Veteran's contentions concerning lead exposure in service are consistent with his occupational specialty and the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).    

As the Veteran's current gout (arthritis) and peripheral neuropathy (organic disease of the nervous system) are chronic diseases under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  To the extent the Veteran's residuals of lead poisoning are claimed to be manifested by gout and peripheral neuropathy, there has been no indication that symptoms of gout or peripheral neuropathy were chronic in service, were continuous since service, or were shown to a compensable degree within one year of service.  Service treatment records do not indicate any in-service treatment for gout or peripheral neuropathy.  On a March 1963 report of medical history for the purpose of reenlistment, the Veteran denied swollen or painful joints, arthritis or rheumatism, and neuritis.  At the June 1964 service separation physical, the Veteran's extremities were found to be clinically normal with no neurological disorders noted.  In an associated report of medical history, the Veteran denied swollen or painful joints, arthritis or rheumatism, and neuritis.  

The first recorded symptomatology potentially related to gout or peripheral neuropathy is found several years after service in April 1973 when the Veteran reported weakness in the upper extremities with burning paresthesia of the arms.  April 1973 private treatment records noted possible gout.  A May 1973 private treatment record notes a diagnosis of muscle weakness, myalgia, and neuralgia.  The first recorded symptomatology potentially related to gout or peripheral neuropathy comes approximately nine years after service separation.  The weight of the evidence does not support a finding that gout or peripheral neuropathy was shown within the first year of discharge.  Additionally, this multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).         

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Veteran has not asserted, or even alleged, experiencing symptoms of gout or peripheral neuropathy during service, continuous symptoms since service, or symptoms to a compensable degree within one year of service.  Rather the Veteran specifically denied symptoms related to gout or peripheral neuropathy prior to the initial post-service hospitalization for lead exposure in April 1973.  An April 1973 private treatment record notes that the Veteran reported he had never been to a doctor before in his life other than for sore throats when he was younger.  At the December 2013 Board hearing, the Veteran testified that he did not have any symptoms consistent with lead poisoning prior to the April 1973 hospitalization for lead poisoning.  Based on the above, the Board finds the criteria for presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 have not been met; therefore, the claim, under a presumptive basis, must be denied. 

The Board further finds that the weight of the competent evidence demonstrates that the current residuals of lead poisoning are not otherwise related to active service, including to the lead exposure during service.  While the Veteran was exposed to lead during service, in-service lead exposure does not mandate that service connection be granted.  Rather, the in-service lead exposure must be shown to have at least as likely as not caused the lead poisoning and its current residuals.  

At the April 2014 VA examination, the Veteran reported that he was exposed to lead during service while working as a mechanic with leaded gasoline.  The Veteran reported that after service he worked as a mechanic, and that he developed severe weakness and back pain after service in 1973 that was diagnosed as lead poisoning.  The Veteran reported treatment again for lead poisoning in 1974.  The VA examiner diagnosed the Veteran with gout and peripheral neuropathy of the upper extremities.  The VA examiner opined that there was no medical rationale that lead exposure during service was related to the 1973 hospitalization for lead poisoning.  

In August 2014, a subsequent VA examination was conducted in order to clarify the April 2014 VA examiner's opinion.  The VA examiner noted that review of the service treatment records did not show a diagnosis of lead poisoning or associated symptoms during active service.  The VA examiner opined that the claimed lead poisoning was less likely as not incurred in or caused by the claimed in-service lead exposure because of the lack of symptoms during active service, lack of diagnosis of lead poisoning during service, and the nine year gap between service separation and the initial diagnosis of lead poisoning. 

As noted above, both the April and August 2014 VA examiners reviewed the claims file, interviewed the Veteran, and conducted a physical evaluation.  The VA examiners had the requisite medical expertise to render a medical opinion regarding the etiology of the claimed lead poisoning and residuals and had sufficient facts and data on which to base conclusions.  The Board finds the April and August 2014 VA examination reports to be highly probative.

The Veteran has consistently contended, throughout the course of this appeal and in statements to health care providers, that his currently diagnosed gout and peripheral neuropathy, as residuals of lead poisoning, were caused by in-service lead exposure.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson,     21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

The Board finds that the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the in-service lead exposure and the lead poisoning that manifested after service separation.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The etiology of the Veteran's current residuals of lead poisoning is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The question of causation of lead poisoning involves knowledge of multiple other causes of lead poisoning so as to eliminate other etiologies.  The Board does not find the Veteran competent to provide evidence of an etiological nexus between the in-service lead exposure and the lead poisoning that occurred nine years after service separation, especially in this case where there is no chronic or continuous symptoms in and since service separation, or diagnosis or treatment for symptoms for many years after service.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran's residuals of lead poisoning, to include gout and peripheral neuropathy, were not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of lead poisoning, to include gout and peripheral neuropathy, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


